Title: Daniel Ludlow to Alexander Hamilton and Nicholas Low, 21 June 1803
From: Ludlow, Daniel
To: Hamilton, Alexander,Low, Nicholas



New York June 21st. 1803



A. Hamilton
}
Esqrs.


N. Low


Sirs

Your favor of the 17th inst. I this day only received and have to assure you that the Settlement of the trust you mention committed to our joint care and under my particular management has been an object I have long had seriously at heart and nothing has prevented the completion thereof on my part but the want of time. The accounts are in hands and nearly arranged, little wanting but leisure to give them a proper examination, this I expect to have next week when they will be laid before you.
I am respectfully   Sirs  Your most obedt. Servt.

D Ludlow

